
	

115 HR 3593 RH: Securing Our Borders and Wilderness Act
U.S. House of Representatives
2017-07-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 831
		115th CONGRESS2d Session
		H. R. 3593
		[Report No. 115–1070, Part I]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 28, 2017
			Mr. Johnson of Louisiana introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Homeland Security, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concerned
		
		December 10, 2018Additional sponsors: Mr. McClintock, Mr. Palmer, Mr. Duncan of South Carolina, Mr. Wilson of South Carolina, Mr. Gibbs, Mr. Gosar, Mr. Rokita, Mr. Bucshon, Mr. Westerman, and Mr. Weber of Texas
			December 10, 2018
			Reported from the Committee on Natural Resources with an amendment
			Strike out all after the enacting clause and insert the part printed in italic
		
		December 10, 2018Committee on Homeland Security discharged; committed to the Committee of the Whole House on the State of the
			 Union and ordered to be printed For text of introduced bill, see copy of bill as introduced on July 28, 2017
			
		
		A BILL
		To amend the Wilderness Act to authorize U.S. Customs and Border Protection to conduct certain
			 activities to secure the international land borders of the United States,
			 and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Securing Our Borders and Wilderness Act. 2.U.S. Customs and Border Protection Access to Wilderness AreasSection 4(d) of the Wilderness Act is amended by adding at the end the following:
			
				(8)U.S. Customs and Border Protection Access
 (A)Permissible activitiesNotwithstanding any other provision of this Act, the Commissioner of U.S. Customs and Border Protection may conduct the following activities within a wilderness area for the purpose of securing the international land borders of the United States:
 (i)Access structures, installations, and roads. (ii)Execute search and rescue operations.
 (iii)Use motor vehicles, motorboats, and motorized equipment. (iv)Conduct patrols on foot and on horseback.
 (v)Notwithstanding any other law or regulation relating specifically to use of aircraft in a wilderness area or in the airspace above a wilderness area, use aircraft, including approach, landing, and takeoff.
 (vi)Deploy tactical infrastructure and technology. (vii)Construct and maintain roads and physical barriers.
 (B)Protection of wilderness characterAny activity conducted by the Commissioner of U.S. Customs and Border Protection under subparagraph (A) shall be carried out in a manner that, to the greatest extent possible, protects the wilderness character of the area..
		
	December 10, 2018
		Reported from the Committee on Natural Resources with an amendmentDecember 10, 2018
		Committee on Homeland Security discharged; committed to the Committee of the Whole House on the State of the
			 Union and ordered to be printed 
